1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _______________

 3 Filing Date: October 6, 2016

 4 NO. 34,282

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 TERENCE GOODMAN,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Charles W. Brown, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   Elizabeth Ashton, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 The Law Office of Ryan J. Villa
18 Ryan J. Villa
19 Albuquerque, NM

20 for Appellant
 1                                       OPINION

 2 KENNEDY, Judge.

 3   {1}   In this case we determine that a five- to fifteen-second delay in proceeding

 4 from a red light turned green does not constitute obstructing traffic as a matter of law

 5 in violation of a City of Albuquerque Ordinance entitled “Vehicles, Pedestrians Not

 6 to Obstruct Streets.” Albuquerque, N.M., Rev. Ordinances ch. 8, art. I, § 8-2-1-33

 7 (1974) (the Ordinance). Consequently, we also hold that the officer who stopped

 8 Defendant solely for a violation of the Ordinance based on that transitory delay was

 9 operating under an unreasonable mistake of law, and lacked reasonable suspicion for

10 the stop. All evidence obtained as a result of the improper stop should have been

11 suppressed. The district court having ruled otherwise, we reverse.

12 I.      BACKGROUND

13   {2}   While traveling southbound on Second Street in downtown Albuquerque at

14 approximately two o’clock in the morning, Officer Mark Landavazo pulled up behind

15 Defendant at a red light. The light was red when Officer Landavazo arrived, and there

16 were no other cars at the intersection or on the adjoining streets. The street on which

17 the two vehicles were traveling was three lanes wide: one northbound lane, one

18 southbound lane, and one turning lane allowing traffic from either direction to turn

19 left. When the light turned green, from five to fifteen seconds passed before

20 Defendant began driving forward. As soon as Defendant started driving through the

21 intersection, Officer Landavazo initiated his emergency lights. Defendant pulled over
 1 immediately. The delay between the light turning green and Defendant’s departure

 2 was the sole basis on which Officer Landavazo stopped Defendant. Defendant was

 3 ticketed for obstructing traffic. No other alleged traffic violation occurred. Officer

 4 Landavazo stated that he stopped Defendant because he believed that Defendant’s

 5 delay impeded the flow of traffic, contrary to the Ordinance, which prohibits

 6 obstructing traffic.

 7   {3}   Defendant filed a motion to suppress evidence obtained as a result of the stop.

 8 Defendant argued that Officer Landavazo did not have reasonable suspicion to stop

 9 Defendant.1 The metropolitan court concluded that Officer Landavazo had reasonable

10 suspicion to conduct his stop of Defendant and denied Defendant’s motion.

11 Defendant pled guilty, reserving his right to appeal the denial of his suppression

12 motion. The district court affirmed in a memorandum opinion. Defendant now

13 appeals the district court’s decision to affirm the metropolitan court’s denial of his

14 motion to suppress.

15 II.     DISCUSSION

16   {4}   There is no legal touchstone, nor any evidentiary basis in this case for what

17 constitutes an obstruction, or how long one has to be stationary in a street to be one.

18 Arguments presented by Defendant in this appeal unconvincingly suggest that all

19 three lanes of Second Street must be obstructed to be a violation under the definition

20 of a “public way,” while the State argues that there is no minimum delay in

        1
21        Defendant also argued in metropolitan court that Officer Landavazo’s stop of
22 Defendant was pretextual, but that issue is not before us in this appeal.

                                              2
 1 proceeding from a newly-green traffic light that is incapable of being investigated as

 2 a violation. We ascribe to neither position. The State cites to NMSA 1978, Section

 3 66-7-105(A) (1978) to demonstrate that vehicular traffic facing a green light “may

 4 proceed straight through or turn right or left,” but nowhere is there a time limit for

 5 doing so. We recognize that our Supreme Court requires that an ordinance must be

 6 specific enough to afford fair notice of what is prohibited to potential violators,

 7 Harris Books, Inc. v. City of Santa Fe, 1982-NMSC-078, ¶ 9, 98 N.M. 235, 647 P.2d

 8 868, and that we have previously held that when an ordinance fails to create minimum

 9 guidelines for the reasonable police officer, charged with enforcement of the statute

10 to a point that encourages subjective and ad hoc application, a statute cannot stand.

11 State v. Jacquez, 2009-NMCA-124, ¶ 6, 147 N.M. 313, 222 P.3d 685. The State raises

12 the Ordinance’s ambiguity on appeal, but fails to demonstrate that the issue was

13 raised below; we accordingly do not consider the argument. See Cent. Sec. & Alarm

14 Co. v. Mehler, 1996-NMCA-060, ¶ 25, 121 N.M. 840, 918 P.2d 1340. In an attempt

15 to follow as linear a path as possible, we first address whether reasonable suspicion

16 existed to initiate the stop. After an analysis of the Ordinance, we conclude that

17 Officer Landavazo had no reasonable suspicion to stop Defendant. In all, statutory

18 analysis of the Ordinance drives this case.

19   {5}   The denial of a motion to suppress presents a mixed question of fact and law.

20 State v. Almanzar, 2014-NMSC-001, ¶ 9, 316 P.3d 183. Thus, the appellate court

21 reviews the facts for substantial evidence, deferring to the lower court’s findings



                                             3
 1 regarding the evidence presented. State v. Leyva, 2011-NMSC-009, ¶ 30, 149 N.M.

 2 435, 250 P.3d 861. We review the application of law to the facts de novo. Almanzar,

 3 2014-NMSC-001, ¶ 9. We are not bound by a lower court’s ruling that is predicated

 4 on a mistake of law. Boone v. State, 1986-NMSC-100, ¶ 10, 105 N.M. 223, 731 P.2d

 5 366.

 6   {6}   The stop of a vehicle for the purpose of investigating a traffic violation is an

 7 investigative seizure and must be justified at its inception. Leyva, 2011-NMSC-009,

 8 ¶ 10. Justification consists of an officer having reasonable, articulable suspicion that

 9 a particular individual is breaking or has broken the law. See State v. Jason L., 2000-

10 NMSC-018, ¶ 20, 129 N.M. 119, 2 P.3d 856 (setting forth standard for reasonable

11 suspicion); see also State v. Duran, 2005-NMSC-034, ¶ 23, 138 N.M. 414, 120 P.3d

12 836 (stating that New Mexico courts apply reasonable suspicion analysis for

13 investigatory stops to traffic stops), overruled on other grounds by Leyva, 2011-

14 NMSC-009. This includes reasonable suspicion that a traffic law has been violated.

15 State v. Prince, 2004-NMCA-127, ¶ 9, 136 N.M. 521, 101 P.3d 332.

16   {7}   The Ordinance provides the following:

17                It shall be unlawful for any person either to operate or to stand a
18         vehicle on any public way in such a manner as to obstruct the free use
19         of such public way, or to place himself, to place or direct another or to
20         place or direct the placement of any material, object, or vehicle on any
21         public way in such a manner as to obstruct the free use of such public
22         way. The term “public way” shall include an intersection. This section
23         shall not be interpreted to prohibit the lawful parking of vehicles,
24         trailers, and the like.

25 Albuquerque, N.M., Rev. Ordinances § 8-2-1-33. We note that there is no

                                               4
 1 requirement of intentionally obstructing a public way, or any element of scienter at

 2 all in the Ordinance. Albuquerque, N.M., Rev. Ordinances § 8-2-1-33. A “public

 3 way” is defined as “[t]he entire width between the property lines of every way

 4 publicly maintained when any part thereof is open to the use of the public for

 5 purposes of vehicular travel[.]” Albuquerque, N.M., Rev. Ordinances ch. 8, art. I, §

 6 8-1-1-2(B) (1974, amended 2014). The “public way” includes the “unused right of

 7 way[.]” Id.

 8 A.      Officer Landavazo Had No Reasonable Suspicion That Defendant
 9         Obstructed Free Use of the Public Way Contrary to the Ordinance

10   {8}   Defendant argues that the traffic stop was not supported by reasonable

11 suspicion because Officer Landavazo made a mistake of law when he believed

12 Defendant’s actions constituted a violation of the Ordinance. Specifically, Defendant

13 contends that the Ordinance, when read in conjunction with the definition of “public

14 way,” requires that the entire public way be utterly impassable. Thus, because

15 portions of the unused right of way—the opposite northbound lane and southbound

16 left-turn lane—were not both obstructed, Defendant argues that the Ordinance could

17 not have been violated. The State, on the other hand, argues that Defendant’s vehicle

18 prohibited Officer Landavazo from proceeding forward through the intersection in

19 the southbound lane, and thus, regardless of the temporal or spatial extent of the

20 obstruction, the Ordinance was violated.

                                              5
 1   {9}    Our determination of whether Officer Landavazo made a mistake of law in

 2 initiating a traffic stop, based on the belief that Defendant had committed a violation

 3 of the Ordinance, begins with an analysis of the Ordinance itself. See State v. Scharff,

 4 2012-NMCA-087, ¶ 11, 284 P.3d 447 (determining whether a deputy made a mistake

 5 of law beginning with analysis of the section of the Motor Vehicle Code). Both the

 6 State and Defendant agree that Defendant did not immediately move forward when

 7 the traffic signal changed from red to green. State v. Olivas, 2011-NMCA-030, ¶ 8,

 8 149 N.M. 498, 252 P.3d 722 (viewing the facts in the light most favorable to the

 9 decision below). It is also undisputed that Officer Landavazo initiated the stop

10 immediately once Defendant began driving through the intersection and had no other

11 reason for the stop than the delay in starting from a dead stop once the light turned

12 green. Our task is to determine whether this delay is within the ambit of the type of

13 conduct that the Ordinance is aimed at preventing. See State v. Hall, 2013-NMSC-

14 001, ¶ 9, 294 P.3d 1235 (deciphering legislative intent by examining “the object the

15 [L]egislature sought to accomplish and the wrong it sought to remedy” (internal

16 quotation marks and citation omitted)).

17   {10}   We interpret an ordinance in the same manner as we would a statute. See Lantz

18 v. Santa Fe Extraterritorial Zoning Auth., 2004-NMCA-090, ¶ 7, 136 N.M. 74, 94

19 P.3d 817; see also Almanzar, 2014-NMSC-001, ¶ 9 (applying a de novo standard of


                                              6
 1 review). We aim, above all, to give effect to the intent of the Legislature, or, in this

 2 case, the city council. See Almanzar, 2014-NMSC-001, ¶ 14; see also Albuquerque,

 3 N.M., Rev. Ordinances ch. 8, art. I, § 8-1-3-22 (1974, amended 1994)

 4 (acknowledging the city council’s authority to pass portions of the traffic code). To

 5 do this, we look “to the plain language of the statute, giving the words their ordinary

 6 meaning, unless the Legislature indicates a different one was intended.” Almanzar,

 7 2014-NMSC-001, ¶ 14 (internal quotation marks and citation omitted). Where the

 8 language of a statute is clear and unambiguous, this is the end of our inquiry. Id.

 9 However, courts must approach ambiguity with caution when applying the plain

10 meaning rule: “Its beguiling simplicity may mask a host of reasons why a statute,

11 apparently clear and unambiguous on its face, may for one reason or another give rise

12 to legitimate (i.e., nonfrivolous) differences of opinion concerning the statute’s

13 meaning.” State ex rel. Helman v. Gallegos, 1994-NMSC-023, ¶ 23, 117 N.M. 346,

14 871 P.2d 1352. If a statute’s language is unclear or ambiguous, we must conduct

15 further statutory analysis by looking to the history, background, and overall structure

16 of the statute. See Almanzar, 2014-NMSC-001, ¶ 15.

17   {11}   Courts conducting statutory interpretation must also keep in mind that the plain

18 meaning of a statute’s language “does not trump common sense.” State v. Trujillo,

19 2009-NMSC-012, ¶ 21, 146 N.M. 14, 206 P.2d 125. Thus, courts refrain from


                                                7
 1 employing a mechanical construction that renders an absurd or unreasonable result.

 2 Almanzar, 2014-NMSC-001, ¶ 15. When looking to the plain meaning of a statute’s

 3 language, “it is necessary to think thoughts and not words.” State v. Strauch, 2015-

 4 NMSC-009, ¶ 13, 345 P.3d 317. Doing so requires us to examine the object that the

 5 Legislature sought to accomplish or the wrongs it sought to remedy. Hall, 2013-

 6 NMSC-001, ¶ 9. We avoid adopting a construction that would lead to injustice or

 7 contradiction. Strauch, 2015-NMSC-009, ¶ 13.

 8   {12}   The Ordinance prohibits obstructing free use of a public way. To “obstruct” is

 9 [t]o block or stop up (a road, passageway, etc.)” or to close off something. Black’s

10 Law Dictionary 1246 (10th ed. 2014). For the purposes of the Ordinance, a public

11 way is the entire roadway, including all lanes of travel, as well as the intersection. See

12 Albuquerque, N.M., Rev. Ordinances § 8-2-1-33; Albuquerque, N.M., Rev.

13 Ordinances § 8-1-1-2. Defendant suggests we adopt an interpretation that would

14 require a person to obstruct the entirety of the public right of way—including all

15 usable lanes of traffic—to violate the Ordinance. Nothing in the Ordinance’s

16 language supports such an interpretation, though such an interpretation is possible

17 under the plain language of the Ordinance. See Albuquerque, N.M., Rev. Ordinances

18 § 8-2-1-33 (prohibiting the placing of a vehicle in a manner that “obstruct[s] the free

19 use of [a] public way”). The functional repercussions of Defendant’s interpretation,


                                               8
 1 however, lead to an absurd result. We can easily see that obstructing the only lane of

 2 traffic save those reserved for oncoming traffic or turns is possible. Without deciding

 3 the matter, the single lane of through traffic is, in our view of this case, capable of

 4 being obstructed by a single vehicle. See May v. Baklini, 1973-NMCA-043, ¶ 14, 85

 5 N.M. 150, 509 P.2d 1345 (holding that obstruction can occur in one lane irrespective

 6 of the availability of others). Though May is distinguishable from this case in many

 7 ways—it was a civil case dealing with a prior version of the Ordinance, and presented

 8 a factual rather than legal issue—it is still relevant to our interpretation of the

 9 Ordinance. The Ordinance in 1973 contained language that prohibited obstructing the

10 “free use” of a “public way.” May, 1973-NMCA-043, ¶ 11. The crux of this case,

11 though, is under what circumstances failing to move from a dead stop occasioned by

12 a red light gives rise to a reasonable suspicion that a crime has been committed.

13   {13}   Defendant more persuasively suggests that the Ordinance implies a minimum

14 time requirement through its use of the term “free use.” He does not specify what

15 precisely that requirement might be. We do not intend to forge a bright-line rule as

16 to the extent of delay that is required to establish a violation of the Ordinance, but

17 realize that some “obstructions” are more transitory than others. Officer Landavazo

18 was not prevented from proceeding, but rather was simply delayed. Defendant was

19 not moving along at a slow speed obstructing traffic in the lane as was arguable in


                                              9
 1 May, but legally stopped for a red light for which the officer had to stop as well.

 2 Officer Landavazo considered a period from five to fifteen seconds to be an illegal

 3 “obstruction,” but providing no standard by which he might judge what would be a

 4 permissible delay. Accordingly, the standard by which the officer decided the

 5 violation was entirely ad hoc, subjective and arbitrary as a result. Labeling a mere

 6 delay such as this one an obstruction under the Ordinance makes it subject to

 7 numerous inconsistent interpretations. There is no evidence in the record that Officer

 8 Lanadavazo was at all inconvenienced or even forced to wait through another full

 9 light cycle before proceeding through the intersection. He was fully stopped because

10 of the same legal compulsion that required Defendant to obey a red light. As it is,

11 Defendant continued on his way seconds after the light change, and Officer

12 Landavazo was permitted to do the same. When Defendant moved, he ceased being

13 any sort of an obstruction—but was seized by the officer.

14   {14}   Our obligation as a reviewing court is to objectively judge the circumstances

15 known to the officer to determine whether from the circumstances a reasonable

16 person would believe that criminal activity occurred or was occurring. State v.

17 Hubble, 2009-NMSC-014, ¶ 8, 146 N.M. 70, 206 P.3d 579. A delay of mere seconds

18 after a mandatory stop, in our view, fails as a matter of law to “obstruct the free use”

19 of the “public way,” and therefore does not seem to be the harm that the Ordinance


                                              10
 1 is intended to prevent. Chapter 8, Article I of the City of Albuquerque Ordinances is

 2 aimed at promoting public safety and efficiency. See Albuquerque, N.M., Rev.

 3 Ordinances § 8-1-2-1 (acknowledging that an effective traffic control program must

 4 provide efficient and safe movement of traffic). Stopping at traffic lights and

 5 proceeding when they turn green is in concert with this goal. A fifteen-second delay,

 6 standing quite alone, without any indication as why it occurred, is no threat to public

 7 safety or free use of the city’s roads.

 8   {15}   The State suggests that any extent of delay impedes progress and therefore

 9 constitutes an obstruction under the Ordinance. In analyzing whether Defendant’s

10 role as a de minimis source of delay is adequate to constitute an obstruction under the

11 Ordinance, we are mindful of the practical implications of any such decision in this

12 case. See Reule Sun Corp. v. Valles, 2010-NMSC-004, ¶ 15, 147 N.M. 512, 226 P.3d

13 611 (acknowledging that, in addition to a plain meaning examination, courts consider

14 the practical implications of the statute). The State’s position is sound only under a

15 formalistic reading of the language in the Ordinance, and fails when viewed under the

16 lens of practicality and applied in terms of everyday occurrences. In fact, there are

17 countless situations in which a driver is delayed in entering an intersection after a

18 light change but neither poses a threat to public safety nor significantly impairs

19 efficient travel on the roadways. We cannot assume the city council intended that


                                             11
 1 everyone who stops at a stop light and is, for a myriad of legitimate reasons, unaware

 2 it became green, should be subject to punishment under the Ordinance. Such an

 3 outcome is both absurd and unjust, and we avoid such an interpretation. See

 4 Almanzar, 2014-NMSC-001, ¶ 15. We therefore conclude that the city council did not

 5 intend to penalize conduct such as Defendant’s. The record supports no inference

 6 from Defendant’s conduct to objectively support a reasonable suspicion that the

 7 violated the ordinance prohibiting obstructing traffic. No law required Defendant to

 8 immediately proceed on the change of the light, and nothing articulable indicates that

 9 five to fifteen seconds satisfies a requirement of obstructing traffic. In this instance,

10 no circumstances known to a requirement of obstructing traffic. In this instance, no

11 circumstances known to the officer for the period before or the fifteen seconds after

12 the red light turned green would reasonably support an inference that the law was

13 being violated.

14 III.     CONCLUSION

15   {16}   We conclude that the stop was initiated without reasonable suspicion that a

16 crime was being committed by Defendant. We therefore reverse the district court’s

17 denial of Defendant’s motion to suppress, vacate Defendant’s conviction, and remand

18 for further proceedings consistent with this opinion.




                                              12
1   {17}   IT IS SO ORDERED.


2                                      ______________________________
3                                      RODERICK T. KENNEDY, Judge
4 WE CONCUR:


5 _________________________________
6 MICHAEL E. VIGIL, Chief Judge


7 _________________________________
8 MICHAEL D. BUSTAMANTE, Judge




                                  13